


110 HCON 120 IH: Expressing the sense of Congress that the

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 120
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mr. Akin (for
			 himself, Mr. Clay,
			 Mr. Pastor,
			 Mrs. Cubin,
			 Mr. Graves, and
			 Mrs. Emerson) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  Federal government and the people of the United States should honor the spirit
		  of volunteerism and personal growth promoted by the Congressional Award
		  Program.
	
	
		Whereas Congress established the Congressional Award
			 Program as a means to honor the successful enterprises of service and
			 achievement in young Americans by promoting a sense of self-confidence and
			 enhancing problem solving and teamwork skills;
		Whereas President Jimmy Carter signed the Congressional
			 Award Act (Public Law 96–114) into law in 1979, and legislation to continue the
			 Program has been signed into law by succeeding Presidents, so that an ongoing
			 public-private partnership to promote character and community among young
			 Americans from ages 14 to 24 has been established;
		Whereas a generation of young American men and women have
			 participated in the Congressional Award Program during the formative years of
			 their lives, learning to set personally challenging goals that encourage a
			 greater sense of self in relation to family and society;
		Whereas the Program contributes to a greater America
			 because participants engage in active volunteerism in support of charitable and
			 cultural institutions in our Nation, seeing tangible evidence of the success
			 resulting from their pursuit of engaged citizenship;
		Whereas American youth of every race, class, and ethnic
			 background have the right to participate in and are honored equally under the
			 Program based on the merits of their pursuits, and are demonstrating the
			 results of this empowerment by becoming leaders in institutions of higher
			 learning, government, and commerce;
		Whereas private enterprise and public officials have all
			 been actively engaged in the support of the Program, providing inspiration and
			 needed funding for its continuing success; and
		Whereas the Program enhances the lives of thousands of
			 young Americans who are involved in organizations that profit from their
			 participation in the Program: Now, therefore, be it
		
	
		That it is the sense of Congress that the
			 Federal government and the people of the United States should honor the spirit
			 of volunteerism and personal growth promoted by the Congressional Award
			 Program.
		
